       Case 3:17-cv-03301-EMC Document 125 Filed 11/27/19 Page 1 of 2



   R. COREY WORCESTER (pro hac vice)              DONALD B. VERRILLI, JR. (pro hac vice)
 1 coreyworcester@quinnemanuel.com                donald.verrilli@mto.com
   RENITA NATH SHARMA (pro hac vice)              MUNGER, TOLLES & OLSON LLP
 2 renitasharma@quinnemanuel.com                  1155 F Street, NW
   QUINN, EMANUEL, URQUHART AND                   Washington, D.C. 20004
 3 SULLIVAN LLP                                   Telephone:     (202) 220-1100
   51 Madison Avenue                              Facsimile:     (202) 220-2300
 4 22nd Floor
   New York, NY 10010                             JONATHAN H. BLAVIN (SBN 230269)
 5 Telephone:     (212) 849-7000                  jonathan.blavin@mto.com
   Facsimile:     (212) 849-7100                  ROSEMARIE T. RING (SBN 220769)
 6                                                rose.ring@mto.com
   TERRY L. WIT (SBN 233473)                      NICHOLAS D. FRAM (SBN 288293)
 7 terrywit@quinnemanuel.com                      nicholas.fram@mto.com
   QUINN EMANUEL URQUHART AND                     ELIA HERRERA (SBN 293278)
 8 SULLIVAN LLP                                   elia.herrera@mto.com
   50 California Street, 22nd Floor               MUNGER, TOLLES & OLSON LLP
 9 San Francisco, CA 94111                        560 Mission Street, 27th Floor
   Telephone:     (415) 875-6600                  San Francisco, California 94105
10 Facsimile:     (415) 875-6700                  Telephone:     (415) 512-4000
                                                  Facsimile:    (415) 512-4077
11
     Attorneys for Plaintiff hiQ Labs, Inc.       Attorneys for Defendant LinkedIn
12                                                Corporation
13

14                                 UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16

17 hiQ Labs, Inc.,                                Case No. 3:17-cv-03301-EMC
18                   Plaintiff,                   JOINT STATEMENT PURSUANT TO
                                                  ECF NO. 80
19          vs.
                                                  The Hon. Edward M. Chen
20 LinkedIn Corp.,
                                                  Trial Date: TBD
21                   Defendant.
22

23

24

25

26

27

28

                                                            STIPULATION AND PROPOSED ORDER
                                                                             3:17-cv-03301-EMC
       Case 3:17-cv-03301-EMC Document 125 Filed 11/27/19 Page 2 of 2




 1          Pursuant to the Parties’ stipulation, the Court stayed this action pending the issuance of the

 2 mandate in the appeal filed by Defendant LinkedIn Corporation (“LinkedIn”) from this Court’s

 3 order granting hiQ Labs, Inc.’s (“hiQ”) motion for a preliminary injunction. See ECF No. 80

 4 (Stipulation and Order Staying Further Proceedings and Deadlines (the “Stay Order”)). Pursuant

 5 to the Stay Order, the Parties agreed to meet and confer and inform the Court of their plans

 6 regarding the future of the case within 10 days of the Ninth Circuit issuing its mandate in the hiQ

 7 appeal. Id. ¶ 3. The Ninth Circuit issued its mandate in the hiQ appeal on November 19, 2019.

 8 See ECF No. 124.

 9          The Parties write to inform the Court that they are continuing to meet and confer regarding

10 the next steps in this case. The initial status conference is set for January 30, 2020 at 9:30 a.m.

11 See ECF No. 122. The Parties plan on submitting a joint case management conference statement a

12 week before the conference and will advise the Court if its intervention is otherwise needed

13 beforehand.

14 Dated: November 27, 2019                            QUINN EMANUEL URQUHART AND
                                                       SULLIVAN LLP
15

16                                                     By:     /s/ R. Corey Worcester
                                                             R. Corey Worcester (pro hac vice)
17                                                           Attorneys for Plaintiff hiQ Labs, Inc.
18

19 Dated: November 27, 2019                            MUNGER, TOLLES & OLSON LLP

20
                                                       By:     /s/ Jonathan H. Blavin
21                                                           Jonathan H. Blavin (SBN 230269)
                                                             Attorneys for Defendant LinkedIn Corp.
22

23                              N.D. Cal. Civil Local Rule 5-1 Attestation

24          I, Jonathan H. Blavin, am the ECF user whose credentials were utilized in the electronic
25 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that R.

26 Corey Worcester concurred in the filing of this document.

27                                                /s/ Jonathan H. Blavin
28                                                Jonathan H. Blavin

                                                      -1-            STIPULATION AND PROPOSED ORDER
                                                                                      3:17-cv-03301-EMC
